Title: Thursday February 1st. 1787.
From: Adams, John Quincy
To: 


       It snow’d, the greatest part of the day; but gently, and without wind. Miss Jones, this forenoon, quite suddenly, resolved to go to Boston and went in the midst of the Snow. She proposes passing a fortnight there, and as our vacation is to close, next Wednesday, I shall probably not have an opportunity of seeing her frequently again. I went to tea to Mr. Pearson’s, and in the evening accompanied his viol with my flute. Mr. Fayerweather and his family were there. An extraordinary character. The greatest range of his ideas, is between the counter of a shop, and the potatoe-hill behind his House; these furnish him with an universal topic of conversation, which he commonly enjoys alone, for he gives no other person time to express either approbation or dislike of his sentiments.
      